Citation Nr: 1758817	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a genitourinary disorder (previously addressed as urine problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In February 2013, the Veteran was afforded a Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In a letter sent to the Veteran in September 2017, he was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed that he did not desire another hearing.  38 U.S.C. § 7107 (c) (2012).  There is no record of a reply.  A transcript of the hearing is of record and has been reviewed by the undersigned.

In May 2014, the Board, inter alia, recharacterized the claim to broaden its scope, and remanded this matter for further evidentiary development and adjudicative action.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2013 hearing, the Veteran testified that during his military service he had a sexually transmitted disease (STD).  He claims that although he was treated with a shot, he still had problems with pain during urination.  He stated that the problem of urinary pain occasionally goes away, but comes back again.  He claims that he noticed problems with urination six to seven months post service, but did not seek treatment at the time.  He reported that he did not have problems with urinating until he had an STD in service. 

A review of the Veteran's service treatment records reflects that in August 1989, he had complaints of a discharge for 2 days and a burning sensation.  He was diagnosed with gonorrhea and treated with Vibramycin and Rocephin.  In March 1991, he had a yellow discharge for two days and was diagnosed with gonorrhea.  He was treated with Vibramycin and a single dose of Rocephin.  He was seen in April 1993 for a groin irritation, he was diagnosed with pruritus with a questionable etiology.  He was treated with Benadryl.  He returned to the clinic in May 1992 due to no improvement of itching at the head of penis.  He was prescribed Kwell shampoo.  The assessment was rule out pediculosis. 

Post service treatment records include a December 2009 VA treatment record, which noted complaint of burning with urination for the past few years.  The Veteran reported that he was diagnosed with gonorrhea in the past, but has not been sexually active since that time.  A September 2010 emergency room treatment record from William Beaumont Army Medical Center revealed that the Veteran had complaints of left lower quadrant pain and grey penile discharge.  He also had complaints of specks of blood in his urine.  A history of gonorrhea and Leukemia were noted. 

In a December 2011 VA examination report, the examiner opined that the Veteran's claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran was evaluated and treated for two acute episodes of uncomplicated gonorrhea but that both episodes were treated promptly and the infection resolved.  The examiner further reasoned that a disseminated gonococcal infection was not found.  

In a July 2014 VA examination report, the examiner found that the Veteran does not currently have a diagnosis of any conditions of the male reproductive system.  The examiner noted that the Veteran was diagnosed with gonorrhea when he first had urination problems in 1993 and that the Veteran was treated with an injection and was provided with a lecture that highlighted to the Veteran that his pain with urination may never go away.  The examiner then noted that the Veteran was revaluated in 1997 or 1998 after complaints of a burning sensation while urinating and that the Veteran was told that he had no gonorrhea symptoms and was treated with antibiotics.  The examiner then highlighted that the Veteran was evaluated in 2000 in Las Cruces for complaints of a burning urination but was again not diagnosed with gonorrhea.  The examiner also highlighted that the Veteran again sought treatment in February 2010 complaining of a burning sensation while urinating and was diagnosed with chronic myeloid leukemia (CML).  The Veteran reported that he now only has burning sensation while urinating when he is not taking medication for CML.  The examiner found that the Veteran did not have any conditions of the male reproductive system and that he was not diagnosed with any in the past.  The examiner reasoned that the Veteran's urinary pain is likely related to his CML because the Veteran experiences a burning sensation only when he is not taking his medication for CML.

In an August 2014 VA medical opinion, the examiner provided a detailed analysis of how the Veteran's CML is unrelated to service.  The examiner reasoned that at the time of the Veteran's separation, the lack of advancement in this field of medicine meant that CML was fatal in 4 to 6 years and that the Veteran would not have had even the early stages of CML at the time of his separation.  The examiner also stated that the Veteran was discharged from the military in 1993 and did not seek genitourinary condition until 2009.  The examiner stated that seeking treatment 16 years after separating from service negated any continuity of treatment of the disability.  The examiner concluded that the evidence at hand did not support the assertion that his current genitourinary condition is related to his gonorrhea and STD from when he was in service.  

The Board finds that the July 2014 and August 2014 VA opinions are inadequate, as was contended by the Veteran's representative in the Appellant's Post-Remand Brief.  The July 2014 examiner provided a detailed history of the Veteran's medical history and stated that the Veteran sought treatment for urinary pain in 1997 or 1998, 2000, and 2010.  However, the examiner concluded that the Veteran's urinary pain is likely due to his CML as he does not experience pain while on CML medication.  However, the August 2014 examiner provided a detailed analysis explaining how the Veteran could not have had early or passive stage of CML during service as the lack of advancement in the medical field at the time of the Veteran's separation meant that the disease became fatal in a short period of time.  Therefore, the July 2014 examiner's opinion contradicts the August 2014 examiner's detailed analysis.  According to the July 2014 examiner, the urinary pain is related to the Veteran's CML, however, the Veteran has claimed that his urinary pain began when he contracted gonorrhea in service and the medical evidence indicates that the Veteran sought treatment for urinary pain in 1997 or 1998, 2000, and 2010.  Furthermore, the July 2014 examiner noted that the Veteran was treated for gonorrhea in service with an injection and provided a lecture explaining to the Veteran that his urinary pain may never go away.  As for the August 2014 examiner, she concluded that the Veteran did not seek treatment for urinary pain until 2010, 16 years after leaving service.  However, as noted above, the Veteran sought treatment for urinary pain on several occasions after leaving service.  

Due to the July 2014 and August 2014 conflicting and contradictory medical opinions, it is unclear whether the Veteran currently has a genitourinary disability and the etiology of the Veteran's urinary pain has not been provided.  Though the July 2014 examiner attributed the Veteran's urinary pain to his CML, the August 2014 provided a detailed analysis that indicated that the Veteran's urinary pain is unrelated to his CML.  Therefore, the etiology of the Veteran's urinary pain is still unknown and both the July 2014 and August 2014 VA medical opinions lack adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

Furthermore, the July 2014 and August 2014 examiners did not clearly list their medical profession and/or position title and it is unclear as to the scope of the examiners' knowledge.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Therefore, an opinion from an appropriate specialist physician is warranted.

Based on the deficiencies noted above, the Board finds that a remand for a new medical opinion from an appropriate specialist physician is warranted to properly address the nature and etiology of the Veteran's genitourinary disorder, specifically to include the etiology of the Veteran's urinary pain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician to determine the etiology of the Veteran's urinary pain.  If the physician determines an examination is necessary, one should be provided.

The claims file must be sent to the physician for review.

The physician should first identify any genitourinary disorder that has existed since approximately July 2009, to include one manifested by a burning sensation during urination.  Then, as to any such disorder, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to the Veteran's military service, to include his in-service STD.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

